DETAILED ACTION

In response to Amendments/Arguments filed 4/7/2022.  Claims 1, 5, and 9-20 are pending.  As a note, Applicant’s arguments filed 4/7/2022 differs in the electronic signature and the typed signature in the name (i.e. “Daniel C. Cole” and “Daniel W. Cole”).  The arguments will be considered in the interest of compact prosecution since the registration numbers are the same.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmidt et al. (WO 2015/057444).
Schmidt discloses a solvent-based polyurethane adhesive composition for reducing oxygen permeability in packaging.  Concerning claim 15, Schmidt discloses the polyurethane adhesive is formed from an isocyanate component that is a single species of a polyisocyanate (p. 3, lines 11-28) and an isocyanate-reactive component that is a hydroxyl-terminated polyester with a carrier solvent, formed from the same components, molecular weight, and melting point as claimed (pp. 3-5).  The adhesive is applied to a polyethylene film, wherein the film is used in packaging (pp. 9-10). As such, disclosure of a polyethylene layer would meet the limitations because the single layer is polyethylene and therefore “all-polyethylene”.  Examiner notes that “all-polyethylene” based on the specification excludes the adhesive and as such, meets limitations as claimed.  Regarding claim 16, the hydroxyl-terminated polyester is formed from a C3-C6 diol and a dicarboxylic acid that is the same as that claimed (pp. 3-4, starting at lines 29 on p. 3).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woodward et al. (US 3726825).
Woodward discloses a polyurethane coating composition for plastic and paper substrates.  Concerning claim 1, Woodward discloses the coating composition is heat sealable and is applied to packaging materials such as polyethylene, wherein the polyurethane coating composition is solvent-based has a MVTR of less than 15 g/m2/24 hrs (or 15 cc/m2/24 hrs) (cols. 3-12).  As such, disclosure of a polyethylene layer would meet the limitations because the single layer is polyethylene and therefore “all-polyethylene”.  Examiner further notes that “all-polyethylene” based on the specification excludes the adhesive and as such, meets limitations as claimed.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dixon et al. (US 4142021).
Dixon discloses an oxygen barrier laminate and adhesives thereof.  Concerning claim 1, Dixon discloses the laminate comprises two polyethylene layers with a solvent-based adhesive disposed therebetween, resulting in a laminate that has an OTR of 0.1 to 0.15 cc/mil/100 in2/24 hrs or 1.55 to 2.325 cc/mil/m2/24 hrs, which would meet the limitations as claimed (Example 1; cols. 2-4).  This laminate can be used in packaging (col. 1, lines 7-8).  Examiner notes that “all-polyethylene” based on the specification excludes the adhesive and as such, meets limitations as claimed.

Allowable Subject Matter
Claims 5, 9-14 and 17-20 are allowed.  The prior art is silent the claimed structure as set forth in the above claims.

Response to Arguments
Applicant's arguments filed 4/7/2022 regarding the art rejections have been fully considered but they are not persuasive.  With respect to the Woodward reference, Applicant asserts because the polyurethane barrier adhesive requires a neopentyl glycol, the reference does not anticipate the instant claims.  Examiner respectfully disagrees and notes that when taking the claims in light of the specification, Applicant’s specification makes it clear that the other layers except for the adhesive are required to be polyethylene-based.  Indeed, when looking to Applicant’s disclosure, the laminate formed has other layers formed from ethylene-based resins and the barrier adhesive is not ethylene-based.  The cited neopentyl glycol by applicant is directed to the composition of the adhesive and not for the substrate and as such, not an accurate comparison or fair reading of the prior art.  Furthermore, the claim only requires two layers: one layer that is ethylene-based and the other is a barrier adhesive and the preamble “A recyclable, all-polyethylene laminate structure suitable for use in flexible packaging does not mean the entire packaging is a polyethylene-based laminate but only this laminate structure.  It is also noted that this is a statement of intended use, wherein Woodward teaches the claimed structure.  The limitation “for use in a flexible packaging” does not provide any further structure and since Woodward teaches the claimed structure, this structure is capable of being used in a flexible packaging structure.
Applicant further asserts that an “all-polyethylene” laminate packaging is not contemplated and since the examples show paper and cardboard, the reference is not applicable.  Examiner respectfully disagrees and notes that Woodward explicitly recites an embodiment having a polyethylene layer and the barrier adhesive set forth by Woodward as use in packaging materials (co. 4, lines 23-33).  As such, Applicant’s assertions are off the mark.  Regarding Applicant’s assertions regarding the MVTR, Examiner notes that for using in packaging, Woodward states that the value of 15 g/sq. meter/24 hr is the standard for commercial practice.  As such, it is established that any substrate having the coating is required for use in commercial practice.  Therefore, since the polyethylene substrates are one of the inventive films for use with the disclosed barrier adhesive, it is evident that this value is at the minimum value for use.  Examiner notes that Applicant has provided no technical reasoning or showing that this must not be the case with a polyethylene substrate.  As such, Woodward teaches the claimed elements and this is not a misunderstanding of the disclosure of Woodward with respect to the instant claims.
Regarding the Schmidt reference, Applicant asserts that Schmidt is silent to an all-polyethylene laminate having the barrier adhesive used in a packaging film.  Examiner respectfully disagrees and notes first that the claim only requires two layers: one layer that is ethylene-based and the other is a barrier adhesive to form a laminate and the preamble “A recyclable, all-polyethylene laminate structure suitable for use in flexible packaging does not mean the entire packaging is a polyethylene-based laminate but only this laminate structure.  Applicant further asserts that Schmidt is silent to a laminate as claimed.  Examiner respectfully disagrees and notes again that the laminate comprises of at least two layers, one of which is a polyethylene layer and the other is a barrier adhesive.  The Examiner has shown this claimed structure is recited in Schmidt.  Applicant further asserts that since there are not Examples having the structure as claimed, the reference is not applicable and the Examiner has misunderstood the reference as it relates the instant claims since Applicant asserts the instant claims recite that every layer of the packaging film must be polyethylene.  Examiner respectfully disagrees and notes that Schmidt explicitly recites that an Example showing a polyethylene layer with an adhesive layer disposed on it, wherein the entire disclosure is about packaging films (Example 1; p. 1).  
Furthermore, Applicant is misconstruing what is actually being claimed.  Examiner notes that that the claim only requires two layers: one layer that is ethylene-based and the other is a barrier adhesive to form a laminate and the preamble “A recyclable, all-polyethylene laminate structure suitable for use in flexible packaging does not mean the entire packaging is a polyethylene-based laminate but only this laminate structure.  The structure is required to have a film layer (i.e. one layer that is ethylene-based) and a barrier adhesive layer.  This structure can be used in forming a further packaging film.  As such, the structure is clearly taught in Schmidt and meets the instant claims.  Examiner further notes that with respect to Applicant’s assertions of the packaging film of Schmidt as not being recyclable, Examiner notes that the structure is required to be recyclable and not necessarily the entire packaging film.  Furthermore, based on the specification, the addition of metal layers is what renders packaging films as being non-recyclable.  Applicant has provided no showing or evidence that the addition of PET would render the packaging material as being non-recyclable.  As such, Schmidt teaches the claimed elements and this is not a misunderstanding of the disclosure of Schmidt with respect to the instant claims.
Concerning the Dixon reference, Applicant asserts that there is no indication that the adhesive is water-based and differs from the claimed adhesive.  It is not clear what Applicant is asserting since the claims recite a solvent-based adhesive and not as Applicant asserts, a water-based adhesive.  To that end, Dixon recites a solvent-based adhesive which was clearly disclosed previously and presently to meet the instant claims.  There is no recitation of a water-based adhesive in the instant claims and as such, Applicant’s assertions are considered off the mark and not applicable to the claims or the art cited.  Furthermore, with respect to Applicant’s assertions that it is not clear if the laminate of a polyethylene layer and polycarbonate-based adhesive barrier layer are recyclable.  Examiner notes that both materials are known recyclable materials and as such, would be considered recyclable.  As such, the Dixon teaches the claimed elements and this is not a misunderstanding of the disclosure of Dixon with respect to the instant claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783